An unpublis ed order shall not be regarded as precedent and shall not be cited as. legal authority. SCR 123.

i 6

IN THE SUPREME COURT OF THE STAT E OF NEVADA

     

’ PERCY MELVAE BACON, NO. 67701
‘ Petitionet‘= ‘ , '
VS. ' V
THE STATE OF NEVADA, FE L  D
Respondent. MAY 1‘3 205
“amen LIHDEW
"‘ FREME mm),
m e

ORDER DENYING PETITION

This 118 a pm se petition for a writ. 0f certiorari. Petitioner
argues that the district court lacked jurisdiction time to a failure t0 enter

specific findings 40f fact and canciusions of law regarding a claim (if denial

of counsel at sentencing. Without deciding upon the merits of any claims

raised in the ducumentg submitted in this matter, we decline to exercise

N our original jurisdiction. NRS 34.020. Accordingly, we
i ORDER the petition DENIED.
i

 

J.

 

cc: Percy Lavae Bacon
Attorney General/Carson, City
Clark. County District Attmney
Eighth Diﬁh‘iﬂt Cuurt Clerk

SUPREME COURT
m:
NEVADA

(UMQMA'W I h S I, I